Opinion by
Judge Pryor :
The proceeding in the court below is an' attempt to enjoin the judgment of this court. The damages may have been improperly awarded, and if so the remedy was by motion in the court committing the error. And even if the court below had the jurisdiction to grant the relief, the allegation that the appellant was ignorant as to the time when the judgment was rendered, affords no excuse, and particularly when the appellant had brought the case to that court and failed to appear by brief or otherwise.
The judgment is affirmed.